DETAILED ACTION
This office action is a response to an application filed on 05/12/2020, in which claims 1-16 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C 103 (a) as being unpatentable over SEO et al. (hereinafter, “SEO”; 20190306847) in view of Lee et al. (hereinafter, “Lee”; 20180227922) in view of SEO et al. (hereinafter, “SEO-540”; 20190037540) and in further view of GAO Et Al. (hereinafter, “GAO”; 20200220691).
In response to claim 1, 
SEO teaches a method for use in a wireless transmit/receive unit (WTRU), the method comprising: determining (blind decoding, paragraph 185), for a slot (a slot, paragraph 185), a number of valid physical downlink control channel (PDCCH) candidates (paragraph 185, PDCCH-to-CCE mapping is interpreted as using one or a number of PDCCH channel or candidate); associated with at least search space, paragraph 185); based on at least one of each of the following: 
a type of the search space (paragraph 157, using first and second priority with search spaces is read as using different types of priority of search space), 
a priority associated with the search space (paragraph 157, using first and second priority with search spaces is read as using different types of priority of search space), 
SEO does not teach explicitly about a number of designated search spaces associated with the WTRU in the slot, 
Lee teaches a number of designated search spaces associated with the WTRU in the slot (paragraph 78, a search space refers to the control resource in a slot teaches this limitation), 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO to use a number of designated search spaces associated with the WTRU in the slot as taught by Lee because it would provide a method for an apparatus to reuse, reallocate, reserve, or reassign available control resources in a control region for carrying downlink (DL) payload or user data. The inventive concept and idea may also be applied to reuse control resources for uplink (UL) and/or sidelink user data transmission in both frequency division duplex (FDD) and time division duplex (TDD) configurations.
SEO and Lee don’t teach explicitly about a number of required control channel elements (CCEs) channel estimates associated with the search space.
SEO-540 teaches a number of required control channel elements (CCEs) channel estimates associated with the search space (paragraph 107, lines 1-6), 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO and Lee to use a number of required control channel elements (CCEs) channel estimates associated with the search space as taught by SEO-540 because it would allow using a plurality of search spaces on the same control resource set, improving scheduling flexibility of downlink control, and transmitting downlink control information more efficiently by using a transmission scheme specific to each search space.
SEO, Lee and SEO-540 don’t teach explicitly about a maximum number of PDCCH candidates in a slot, and a number of control resource sets (CORESETs) associated with the slot, and attempting to decode CCEs in the at least one search space to recover a PDCCH associated with the WTRU.
GAO teaches a maximum number of PDCCH candidates in a slot (fig. 2, element 220, paragraph 42, parameter p2 and p4 teaches this limitation), and a number of control resource sets (CORESETs) associated with the slot (paragraph 42, paragraph p4); and 
attempting to decode CCEs in the at least one search space to recover a PDCCH associated with the WTRU (paragraph 39 lines 1-14, attempting to decode each of the PDCCH, and using a search space that is comprise with several PDCCH candidates teach this limitation). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO, Lee, SEO-540 to 
In response to claim 10, 
SEO teaches a wireless transmit/receive unit (WTRU) (fig. 14, elements 140 and 175, a transmitter, a receiver paragraph 248); comprising: a processor (fig. 14, element 155, processor, paragraph 258); configured to determine, for a slot, a number of valid physical downlink control channel (PDCCH) candidates associated with at least one search space based on at least one of each of the following: a number of designated search spaces associated with the WTRU in the slot, a type of the search space, a priority associated with the search space, a number of required control channel elements (CCEs) channel estimates associated with the search space, a maximum number of PDCCH candidates in a slot, and a number of control resource sets (CORESETs) associated with the slot; and a receiver configured to receive a wireless signal in the slot, wherein the processor is configured to decode CCEs received in the signal in the at least one search space to recover a PDCCH associated with the WTRU(these limitations are exactly same as claim 1, therefore, they are rejected as claim 1). 
Allowable Subject Matter
Claims 2-7, 9, and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20180132243………………….paragraphs 48-49, 64-65, 67-68, 70-73, 76 and 79.
20130215853…………………paragraphs 72.
20200229154…………………paragraphs 31, 34 and 36-37.
20180227922………………….paragraphs 75 and 78.
20210144687………………….paragraphs 37 and 66.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466          

/DIANE L LO/Primary Examiner, Art Unit 2466